Exhibit 10.180

Schedule of Omitted Documents

of CNL Healthcare Properties, Inc.

The following lease agreements were not filed as exhibits to this annual report
on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation S-K.

 

  1. Primrose Retirement Community of Casper, Casper, Wyoming, Lease Agreement
dated as of February 16, 2012, by and between CHT Casper WY Senior Living, LLC
and TSMM Management, LLC.

 

  2. Primrose Retirement Community of Grand Island, Grand Island, NE, Lease
Agreement dated as of February 16, 2012, by and between CHT Grand Island NE
Senior Living, LLC and TSMM Management, LLC.

 

  3. Sweetwater Retirement Community, Billings, Montana, Lease Agreement dated
as of February 16, 2012, by and between CHT Billings MT Senior Living, LLC and
TSMM Management, LLC.

 

  4. Primrose Retirement Community of Mansfield, Mansfield, OH, Lease Agreement
dated as of February 16, 2012, by and between CHT Mansfield OH, LLC and TSMM
Management, LLC.

 

  5. Lease Agreement dated August 31, 2012, by and between Vinton IA Assisted
Living Owner, LLC and Vinton IA Assisted Living Tenant, LLC.

 

  6. Lease Agreement dated August 31, 2012, by and between Nevada IA Assisted
Living Owner, LLC and Nevada IA Assisted Living Tenant, LLC.

 

  7. Lease Agreement dated as of December 19, 2012, by and between CHT Lima OH
Senior Living, LLC and TSMM Management, LLC.

 

  8. First Amendment to Lease Agreement dated as of August 15, 2013, by and
between CHT LIMA OH Senior Living and TSMM Management, LLC.

 

  9. Lease Agreement dated as of December 19, 2012, by and between CHT Council
Bluffs IA Senior Living, LLC and TSMM Management, LLC.

 

  10. First Amendment to Lease Agreement dated as of August 15, 2013, by and
between CHT Council Bluffs IA Senior Living and TSMM Management, LLC.

 

  11. Lease Agreement dated as of December 19, 2012, by and between CHT Decatur
IL Senior Living, LLC and TSMM Management, LLC.

 

  12. Lease Agreement dated as of December 19, 2012, by and between CHT Aberdeen
SD Senior Living, LLC and TSMM Management, LLC.

 

  13. Lease Agreement dated as of May 31, 2013, by and between CHP Broadway
Healthcare Owner, LLC, as Landlord, and Broadway Health and Rehab, LLC, as
Tenant.

 

  14. Lease Agreement dated as of May 31, 2013, by and between CHP Jonesboro
Healthcare Owner, LLC, as Landlord, and Jonesboro Health and Rehab, LLC, as
Tenant.

 

  15. Lease Agreement dated as of May 31, 2013, by and between CHP Magnolia
Healthcare Owner, LLC, as Landlord, and Magnolia Health and Rehab, LLC, as
Tenant.

 

  16. Lease Agreement dated as of May 31, 2013, by and between CHP Mine Creek
Healthcare Owner, LLC, as Landlord, and Mine Creek Health and Rehab, LLC, as
Tenant.

 

  17. Lease Agreement dated as of May 31, 2013, by and between CHP Searcy
Healthcare Owner, LLC, as Landlord, and Searcy Health and Rehab, LLC, as Tenant.



--------------------------------------------------------------------------------

The following agreements were not filed as exhibits to this annual report on
Form 10-K pursuant to Instruction 2 of Item 601 of Regulation S-K.

 

  1. Assignment and Assumption of Asset Purchase Agreement dated as of
December 19, 2012, by and between CHT Partners, LP and CHT Lima OH Senior
Living, LLC.

 

  2. Assignment and Assumption of Asset Purchase Agreement dated as of
December 19, 2012, by and between CHT Partners, LP and CHT Council Bluffs IA
Senior Living, LLC.

 

  3. Assignment and Assumption of Asset Purchase Agreement dated as of
December 19, 2012, by and between CHT Partners, LP and CHT Decatur IL Senior
Living, LLC.

 

  4. Assignment and Assumption of Asset Purchase Agreement dated as of
December 19, 2012, by and between CHT Partners, LP and CHT Aberdeen SD Senior
Living, LLC.

 

  5. Assignment and Assumption of Purchase and Sale Agreement dated December 1,
2013, by and between CHP Partners, LP and CHP Medford-Arbor Place OR Owner, LLC

 

  6. Assignment and Assumption of Purchase and Sale Agreement dated December 1,
2013, by and between CHP Partners, LP and CHP Beaverton OR Owner, LLC.

 

  7. Assignment and Assumption of Purchase and Sale Agreement dated December 2,
2013, by and between CHP Partners, LP and CHP Boise ID Owner, LLC.

 

  8. Assignment and Assumption of Purchase and Sale Agreement dated December 1,
2013, by and between CHP Partners, LP and CHP Tillamook-Five Rivers OR Owner,
LLC.

 

  9. Assignment and Assumption of Purchase and Sale Agreement dated December 1,
2013, by and between CHP Partners, LP and CHP Bend-High Desert OR Owner, LLC.

 

  10. Assignment and Assumption of Purchase and Sale Agreement dated December 1,
2013, by and between CHP Partners, LP and CHP Gresham-Huntington Terrace OR
Owner, LLC.

 

  11. Assignment and Assumption of Purchase and Sale Agreement dated December 2,
2013, by and between CHP Partners, LP and CHP Idaho Falls ID Owner, LLC.

 

  12. Assignment and Assumption of Purchase and Sale Agreement dated December 1,
2013, by and between CHP Partners, LP and CHP Salem-Orchard Heights OR Owner,
LLC.

 

  13. Assignment and Assumption of Purchase and Sale Agreement dated December 1,
2013, by and between CHP Partners, LP and CHP Tualtin-Riverwood OR Owner, LLC.

 

  14. Assignment and Assumption of Purchase and Sale Agreement dated December 1,
2013, by and between CHP Partners, LP and CHP Salem-Southern Hills OR Owner,
LLC.

 

  15. Assignment and Assumption of Purchase and Sale Agreement dated December 2,
2013, by and between CHP Partners, LP and CHP Sparks NV Owner, LLC.

The following management agreements were not filed as exhibits to this annual
report on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation S-K.

 

  1. Management Services Agreement dated August 31, 2012, by and between
Provision Living, LLC and Vinton IA Assisted Living Tenant, LLC.

 

  2. Management Services Agreement dated August 31, 2012, by and between
Provision Living, LLC and Nevada IA Assisted Living Tenant, LLC.

 

2



--------------------------------------------------------------------------------

  3. Property Management Agreement effective July 10, 2013, between Healthcare
Equity Partners, LLC and CHP Knoxville Plaza B MOB Owner, LLC.

 

  4. Property Management Agreement effective July 10, 2013, between Healthcare
Equity Partners, LLC and CHP Central Wing Annex MOB Owner, LLC.

 

  5. Property Management Agreement effective July 10, 2013, between Healthcare
Equity Partners, LLC and CHP Jefferson Commons Condo MOB Owner, LLC.

 

  6. Property Management and Leasing Agreement dated August 16, 2013, by and
between CHP Chestnut Commons OH MOB Owner, LLC and Holladay Property Services
Midwest, Inc.

 

  7. Property Management and Leasing Agreement dated August 16, 2013, by and
between CHP Leawood KS MOB Owner, LLC and Holladay Property Services Midwest,
Inc.

 

  8. Property Management and Leasing Agreement dated August 16, 2013, by and
between CHP North Mountain AZ MOB Owner, LLC and Holladay Property Services
Midwest, Inc.

 

  9. Property Management and Leasing Agreement dated August 30, 2013 by and
between CHP Dunkirk MOB Owner, LLC and Holladay Property Services Midwest, Inc.

 

  10. Property Management and Leasing Agreement dated August 30, 2013 by and
between CHP Medical Arts MOB Owner, LLC and Holladay Property Services Midwest,
Inc.

 

  11. Management Agreement dated December 2, 2013, by and between Morningstar
Senior Management, LLC and CHP Boise ID Tenant Corp.

 

  12. Management Agreement dated December 2, 2013, by and between Morningstar
Senior Management, LLC and CHP Idaho Falls ID Tenant Corp.

 

  13. Management Agreement dated December 2, 2013, by and between Morningstar
Senior Management, LLC and CHP Sparks NV Tenant Corp.

 

  14. Management Services Agreement dated December 1, 2013, by and between
Prestige Senior Living, L.L.C. and CHP Beaverton OR Tenant Corp.

 

  15. Management Services Agreement dated December 1, 2013, by and between
Prestige Senior Living, L.L.C. and CHP Bend-High Desert OR Tenant Corp.

 

  16. Management Services Agreement dated December 1, 2013, by and between
Prestige Senior Living, L.L.C. and CHP Tillamook-Five Rivers OR Tenant Corp.

 

  17. Management Services Agreement dated December 1, 2013, by and between
Prestige Senior Living, L.L.C. and CHP Tualatin-Riverwood OR Tenant Corp.

 

  18. Management Services Agreement dated December 1, 2013, by and between
Prestige Senior Living, L.L.C. and CHP Salem-Southern Hills OR Tenant Corp.

 

  19. Management Services Agreement dated December 1, 2013, by and between
Prestige Senior Living, L.L.C. and CHP Salem-Orchard Heights OR Tenant Corp.

 

  20. Management Services Agreement dated December 1, 2013, by and between
Prestige Senior Living, L.L.C. and CHP Gresham-Huntington Terrace OR Tenant
Corp.

 

  21. Management Services Agreement dated December 1, 2013, by and between
Prestige Senior Living, L.L.C. and CHP Medford-Arbor Place OR Tenant Corp.

 

3



--------------------------------------------------------------------------------

The following promissory notes were not filed as exhibits to this annual report
on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation S-K.

 

  1. Multifamily Note ($11,031,000.00) dated as of August 31, 2012, made by CHT
Billings MT Senior Living, LLC and Keycorp Real Estate Capital Markets, Inc.

 

  2. Multifamily Note ($12,758,000.00) dated as of August 31, 2012, made by CHT
Casper WY Senior Living, LLC and Keycorp Real Estate Capital Markets, Inc.

 

  3. Multifamily Note ($12,245,000.00) dated as of August 31, 2012, made by CHT
Mansfield OH Senior Living, LLC and Keycorp Real Estate Capital Markets, Inc.

 

  4. Multifamily Note ($10,157,000.00) dated as of August 31, 2012, made by CHT
Marion OH Senior Living, LLC and Keycorp Real Estate Capital Markets, Inc.

 

  5. Promissory Note ($15,052,100.00) (Symphony Manor) dated December 21, 2012,
made by CHT Symphony Manor MD Owner, LLC and CHT Symphony Manor MD Tenant Corp.
in favor of The Prudential Insurance Company of America.

 

  6. Promissory Note ($7,782,000.00) (Curry House) dated December 21, 2012, made
by CHT Curry House MI Owner, LLC and CHT Curry Hosue MI Tenant Corp. in favor of
The Prudential Insurance Company of America.

 

  7. Promissory Note ($8,127,300.00) (Tranquility at Fredericktowne) dated
December 21, 2012, made by CHT Tranquility at Fredericktowne MD Owner, LLC and
CHT Tranquility at Fredericktowne MD Tenant Corp. in favor of The Prudential
Insurance Company of America.

 

  8. Promissory Note ($9,357,300.00) (Woodholme Gardens) dated December 21,
2012, made by CHT Woodholme Gardens MD Owner, LLC and CHT Woodholme Gardens MD
Tenant Corp. in favor of The Prudential Insurance Company of America.

 

  9. Promissory Note dated December 2, 2013, made by CHP Medford-Arbor Place OR
Owner, LLC and CHP Medford-Arbor Place OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $8,625,282.00.

 

  10. Promissory Note dated December 2, 2013, made by CHP Beaverton OR Owner,
LLC and CHP Beaverton OR Tenant Corp. to The Prudential Insurance Company of
America in the principal amount of $9,686,032.00.

 

  11. Promissory Note dated December 2, 2013, made by CHP Billings MT Owner, LLC
and CHP Billings MT Tenant Corp. to The Prudential Insurance Company of America
in the principal amount of $20,634,027.00.

 

  12. Promissory Note dated December 2, 2013, made by CHP Boise ID Owner, LLC
and CHP Boise ID Tenant Corp. to The Prudential Insurance Company of America in
the principal amount of $22,026,026.00.

 

  13. Promissory Note dated December 2, 2013, made by CHP Tillamook-Five Rivers
OR Owner, LLC and CHP Tillamook-Five Rivers OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $8,115,731.00.

 

  14. Promissory Note dated December 2, 2013, made by CHP Bend-High Desert OR
Owner, LLC and CHP Bend-High Desert OR Tenant Corp. to The Prudential Insurance
Company of America in the principal amount of $8,378,715.00.

 

  15. Promissory Note dated December 2, 2013, made by CHP Idaho Falls ID Owner,
LLC and CHP Idaho Falls ID Tenant Corp. to The Prudential Insurance Company of
America in the principal amount of $18,843,689.00.

 

4



--------------------------------------------------------------------------------

  16. Promissory Note dated December 2, 2013, made by CHP Salem-Orchard Heights
OR Owner, LLC and CHP Salem-Orchard Heights OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $12,954,716.00.

 

  17. Promissory Note dated December 2, 2013, made by CHP Tualatin-Riverwood OR
Owner, LLC and CHP Tualatin-Riverwood OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $4,707,856.00.

 

  18. Promissory Note dated December 2, 2013, made by CHP Salem-Southern Hills
OR Owner, LLC and CHP Salem-Southern Hills OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $7,873,017.00.

 

  19. Promissory Note dated December 2, 2013, made by CHP Sparks NV Owner, LLC
and CHP Sparks NV Tenant Corp. to The Prudential Insurance Company of America in
the principal amount of $24,974,323.00.

The following loan agreements/mortgages were not filed as exhibits to this
annual report on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation
S-K.

 

  1. Open-End Mortgage, Assignment of Rents, Security Agreement and Fixture
Filing dated as of February 16, 2012, made by CHT Casper WY Senior Living, LLC,
in favor of KeyBank National Association.

 

  2. Open-End Mortgage, Assignment of Rents, Security Agreement and Fixture
Filing dated as of February 16, 2012, made by CHT Grand Island NE Senior Living,
LLC, in favor of KeyBank National Association.

 

  3. Open-End Mortgage, Assignment of Rents, Security Agreement and Fixture
Filing dates as of February 16, 2012, made by CHT Billings MT Senior Living,
LLC, LLC, in favor of KeyBank National Association.

 

  4. Open-End Mortgage, Assignment of Rents, Security Agreement and Fixture
Filing dated as of February 16, 2012, made by CHT Mansfield OH Senior Living,
LLC, in favor of KeyBank National Association.

 

  5. Multifamily Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing (Nebraska) dated as of August 31, 2012, by CHT
Grand Island NE Senior Living, LLC to Chicago Title Insurance Company f/b/o
Keycorp Real Estate Capital Markets, Inc.

 

  6. Multifamily Mortgage, Assignment of Leases and Rents, Security Agreement
and Fixture Filing (Wyoming) dated as of August 31, 2012, by CHT Casper WY
Senior Living, LLC f/b/o Keycorp Real Estate Capital Markets, Inc.

 

  7. Open-End Multifamily Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing (Ohio) dated as of August 31, 2012, by CHT
Mansfield OH Senior Living, LLC f/b/o Keycorp Real Estate Capital Markets, Inc.

 

  8. Open-End Multifamily Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing (Ohio) dated as of August 31, 2012, by CHT Marion
OH Senior Living, LLC f/b/o Keycorp Real Estate Capital Markets, Inc.

 

  9. Mortgage, Assignment of Rents, Security Agreement and Fixture Filing dated
August 31, 2012, made by Vinton IA Assisted Living Owner, LLC and Vinton IA
Assisted Living Tenant, LLC in favor of KeyBank National Association.

 

  10. Mortgage, Assignment of Rents, Security Agreement and Fixture Filing dated
August 31, 2012, made by Nevada IA Assisted Living Owner, LLC and Nevada IA
Assisted Living Tenant, LLC in favor of KeyBank National Association.

 

5



--------------------------------------------------------------------------------

  11. Open-End Mortgage, Assignment of Rents, Security Agreement and Fixture
Filing dated December 19, 2012, made by CHT Lima OH Senior Living, LLC in favor
of KeyBank National Association.

 

  12. Mortgage, Assignment of Rents, Security Agreement and Fixture Filing dated
December 19, 2012, made by CHT Council Bluffs IA Senior Living, LLC in favor of
KeyBank National Association.

 

  13. Mortgage, Assignment of Rents, Security Agreement and Fixture Filing dated
December 19, 2012, made by CHT Decatur IL Senior Living, LLC in favor of KeyBank
National Association.

 

  14. Mortgage – One Hundred Eighty Day Redemption Mortgage – Collateral Real
Estate Mortgage, Assignment of Rents, Security Agreement and Fixture Filing
dated December 19, 2012, made by CHT Aberdeen SD Senior Living, LLC in favor of
KeyBank National Association.

 

  15. Mortgage and Security Agreement (First) dated December 21, 2012, made by
CHT Curry House MI Owner, LLC and CHT Curry House MI Tenant Corp. to The
Prudential Insurance Company of America.

 

  16. Purchase Money Deed of Trust and Security Agreement (First) dated
December 21, 2012, made by CHT Symphony Manor MD Owner, LLC and CHT Symphony
Manor MD Tenant Corp. to Kelley H. Butler, Esq., as trustee, for the benefit of
The Prudential Insurance Company of America.

 

  17. Purchase Money Deed of Trust and Security Agreement (First) dated
December 21, 2012, made by CHT Woodholme Gardens MD Owner, LLC and CHT Woodholme
Gardens MD Tenant Corp. to Kelley H. Butler, Esq., as trustee, for the benefit
of The Prudential Insurance Company of America.

 

  18. Purchase Money Deed of Trust and Security Agreement (First) dated
December 21, 2012, made by CHT Tranquility of Fredericktowne MD Owner, LLC and
CHT Tranquility of Fredericktowne MD Tenant Corp. to Kelley H. Butler, Esq., as
trustee, for the benefit of The Prudential Insurance Company of America.

 

  19. Mortgage and Security Agreement (Second) dated December 21, 2012, made by
CHT Curry House MI Owner, LLC and CHT Curry House MI Tenant Corp. in favor of
The Prudential Insurance Company of America.

 

  20. Purchase Money Deed of Trust and Security Agreement (Second) dated
December 21, 2012, made by CHT Symphony Manor MD Owner, LLC and CHT Symphony
Manor MD Tenant Corp. to Kelley H. Butler, Esq., as trustee, for the benefit of
The Prudential Insurance Company of America.

 

  21. Purchase Money Deed of Trust and Security Agreement (Second) dated
December 21, 2012, made by CHT Woodholme Gardens MD Owner, LLC and CHT Woodholme
Gardens MD Tenant Corp. to Kelley H. Butler, Esq., as trustee, for the benefit
of The Prudential Insurance Company of America.

 

  22. Purchase Money Deed of Trust and Security Agreement (Second) dated
December 21, 2012, made by CHT Tranquility of Fredericktowne MD Owner, LLC and
CHT Tranquility of Fredericktowne MD Tenant Corp. to Kelley H. Butler, Esq., as
trustee, for the benefit of The Prudential Insurance Company of America.

 

  23. Multifamily Loan and Security Agreement dated as of August 31, 2012, by
and between CHT Billings MT Senior Living, LLC and Keycorp Real Estate Capital
Markets, Inc.

 

  24. Multifamily Loan and Security Agreement dated as of August 31, 2012, by
and between CHT Casper WY Senior Living, LLC and Keycorp Real Estate Capital
Markets, Inc.

 

  25. Multifamily Loan and Security Agreement dated as of August 31, 2012, by
and between CHT Mansfield OH Senior Living, LLC and Keycorp Real Estate Capital
Markets, Inc.

 

  26. Multifamily Loan and Security Agreement dated as of August 31, 2012, by
and between CHT Marion OH Senior Living, LLC and Keycorp Real Estate Capital
Markets, Inc.

 

6



--------------------------------------------------------------------------------

  27. Arkansas Mortgage, Absolute Assignment of Rents, Security Agreement and
Fixture Filing (includes Future Advances) dated May 31, 2013, made by CHP
Broadway Healthcare Owner, LLC, to Keybank National Association.

 

  28. Arkansas Mortgage, Absolute Assignment of Rents, Security Agreement and
Fixture Filing (includes Future Advances) dated May 31, 2013, made by CHP
Jonesboro Healthcare Owner, LLC to Keybank National Association.

 

  29. Arkansas Mortgage, Absolute Assignment of Rents, Security Agreement and
Fixture Filing (includes Future Advances) dated May 31, 2013, made by CHP
Magnolia Healthcare Owner, LLC, to Keybank National Association.

 

  30. Arkansas Mortgage, Absolute Assignment of Rents, Security Agreement and
Fixture Filing (includes Future Advances) dated May 31, 2013, made by CHP Mine
Creek Healthcare Owner, LLC, to Keybank National Association.

 

  31. Arkansas Mortgage, Absolute Assignment of Rents, Security Agreement and
Fixture Filing (includes Future Advances) dated May 31, 2013, made by CHP Searcy
Healthcare Owner, LLC, to Keybank National Association.

 

  32. Open-End Mortgage, Assignment of Rents, Security Agreement and Fixture
Filing dated August 19, 2013 executed by CHT Lima OH Senior Living, LLC in favor
of Keybank National Association, as Agent.

 

  33. Leasehold Deed of Trust and Security Agreement (North Mountain Medical
Plaza) dated August 16, 2013, by CHP North Mountain AZ MOB Owner, LLC to First
American Title Insurance Company for the benefit of The Prudential Insurance
Company of America.

 

  34. Deed of Trust (Escondido Medical Arts Centre) dated August 16, 2013, by
CHP Escondido CA MOB Owner, LLC for the benefit of The Prudential Insurance
Company of America .

 

  35. Open-End Mortgage and Security Agreement (Cleveland Clinic Chestnut
Commons) dated August 16, 2013, by CHP Chestnut Commons OH MOB Owner, LLC for
the benefit of The Prudential Insurance Company of America.

 

  36. Leasehold Deed of Trust and Security Agreement (John C. Lincoln Medical
Plaza I and II) dated August 16, 2013, by CHP Lincoln Plaza AZ MOB Owner, LLC to
First American Title Insurance Company for the benefit of The Prudential
Insurance Company of America.

 

  37. Leasehold Deed of Trust and Security Agreement (North Mountain Medical
Plaza) dated August 16, 2013, by CHP North Mountain AZ MOB Owner, LLC to First
American Title Insurance Company for the benefit of The Prudential Insurance
Company of America.

 

  38. Deed of Trust (Escondido Medical Arts Centre) dated August 16, 2013, by
CHP Escondido CA MOB Owner, LLC for the benefit of The Prudential Insurance
Company of America.

 

  39. Open-End Mortgage and Security Agreement (Cleveland Clinic Chestnut
Commons) dated August 16, 2013, by CHP Chestnut Commons OH MOB Owner, LLC for
the benefit of The Prudential Insurance Company of America.

 

  40. Leasehold Deed of Trust and Security Agreement (John C. Lincoln Medical
Plaza I and II) dated August 16, 2013, by CHP Lincoln Plaza AZ MOB Owner, LLC to
First American Title Insurance Company for the benefit of The Prudential
Insurance Company of America.

 

  41. Deed of Trust, Security Agreement and Fixture filing (Arbor Place – First)
dated December 2, 2013, by CHP Medford-Arbor Place OR Owner, LLC and CHP
Medford-Arbor Place OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

7



--------------------------------------------------------------------------------

  42. Deed of Trust, Security Agreement and Fixture filing (Beaverton Hills –
First) dated December 2, 2013, by CHP Beaverton OR Owner, LLC and CHP Beaverton
OR Tenant Corp., to First American Title Insurance Company for the benefit of
The Prudential Insurance Company of America.

 

  43. Deed of Trust and Security Agreement (Billings – First) dated December 2,
2013, by CHP Billings MT Owner, LLC and CHP Billings MT Tenant Corp., to
American Title & Escrow for the benefit of The Prudential Insurance Company of
America.

 

  44. Deed of Trust, Security Agreement and Fixture filing (Boise – First) dated
December 2, 2013, by CHP Boise ID Owner, LLC and CHP Boise ID Tenant Corp., to
First American Title Insurance Company for the benefit of The Prudential
Insurance Company of America.

 

  45. Deed of Trust, Security Agreement and Fixture filing (Five Rivers – First)
dated December 2, 2013, by CHP Tillamook-Five Rivers OR Owner, LLC and CHP
Tillamook-Five Rivers OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

  46. Deed of Trust, Security Agreement and Fixture filing (Idaho Falls – First)
dated December 2, 2013, by CHP Idaho Falls ID Owner, LLC and CHP Idaho Falls ID
Tenant Corp., to First American Title Insurance Company for the benefit of The
Prudential Insurance Company of America.

 

  47. Deed of Trust, Security Agreement and Fixture filing (Riverwood – First)
dated December 2, 2013, by CHP Tualatin-Riverwood OR Owner, LLC and CHP
Tualatin-Riverwood OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

  48. Deed of Trust, Security Agreement and Fixture filing (Southern Hills –
First) dated December 2, 2013, by CHP Salem-Southern Hills OR Owner, LLC and CHP
Salem-Southern Hills OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

  49. Deed of Trust and Security Agreement (Sparks – First) dated December 2,
2013, by CHP Sparks NV Owner, LLC and CHP Sparks NV Tenant Corp., to First
American Title Insurance Company for the benefit of The Prudential Insurance
Company of America.

 

  50. Deed of Trust, Security Agreement and Fixture filing (High Desert – First)
dated December 2, 2013, by CHP Bend-High Desert OR Owner, LLC and CHP Bend-High
Desert OR Tenant Corp., to First American Title Insurance Company for the
benefit of The Prudential Insurance Company of America.

 

  51. Deed of Trust, Security Agreement and Fixture filing (Orchard Heights –
First) dated December 2, 2013, by CHP Salem-Orchard Heights OR Owner, LLC and
CHP Salem-Orchard Heights OR Tenant Corp., to First American Title Insurance
Company for the benefit of The Prudential Insurance Company of America.

 

  52. Deed of Trust, Security Agreement and Fixture filing (Arbor Place –
Second) dated December 2, 2013, by CHP Medford-Arbor Place OR Owner, LLC and CHP
Medford-Arbor Place OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

  53. Deed of Trust, Security Agreement and Fixture filing (Beaverton Hills –
Second) dated December 2, 2013, by CHP Beaverton OR Owner, LLC and CHP Beaverton
OR Tenant Corp., to First American Title Insurance Company for the benefit of
The Prudential Insurance Company of America.

 

  54. Deed of Trust and Security Agreement (Billings – Second) dated December 2,
2013, by CHP Billings MT Owner, LLC and CHP Billings MT Tenant Corp., to
American Title & Escrow for the benefit of The Prudential Insurance Company of
America.

 

8



--------------------------------------------------------------------------------

  55. Deed of Trust, Security Agreement and Fixture filing (Boise – Second)
dated December 2, 2013, by CHP Boise ID Owner, LLC and CHP Boise ID Tenant
Corp., to First American Title Insurance Company for the benefit of The
Prudential Insurance Company of America.

 

  56. Deed of Trust, Security Agreement and Fixture filing (Five Rivers –
Second) dated December 2, 2013, by CHP Tillamook-Five Rivers OR Owner, LLC and
CHP Tillamook-Five Rivers OR Tenant Corp., to First American Title Insurance
Company for the benefit of The Prudential Insurance Company of America.

 

  57. Deed of Trust, Security Agreement and Fixture filing (Idaho Falls –
Second) dated December 2, 2013, by CHP Idaho Falls ID Owner, LLC and CHP Idaho
Falls ID Tenant Corp., to First American Title Insurance Company for the benefit
of The Prudential Insurance Company of America.

 

  58. Deed of Trust, Security Agreement and Fixture filing (Riverwood – Second)
dated December 2, 2013, by CHP Tualatin-Riverwood OR Owner, LLC and CHP
Tualatin-Riverwood OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

  59. Deed of Trust, Security Agreement and Fixture filing (Southern Hills –
Second) dated December 2, 2013, by CHP Salem-Southern Hills OR Owner, LLC and
CHP Salem-Southern Hills OR Tenant Corp., to First American Title Insurance
Company for the benefit of The Prudential Insurance Company of America.

 

  60. Deed of Trust and Security Agreement (Sparks – Second) dated December 2,
2013, by CHP Sparks NV Owner, LLC and CHP Sparks NV Tenant Corp., to First
American Title Insurance Company for the benefit of The Prudential Insurance
Company of America.

 

  61. Deed of Trust, Security Agreement and Fixture filing (High Desert –
Second) dated December 2, 2013, by CHP Bend-High Desert OR Owner, LLC and CHP
Bend-High Desert OR Tenant Corp., to First American Title Insurance Company for
the benefit of The Prudential Insurance Company of America.

 

  62. Deed of Trust, Security Agreement and Fixture filing (Orchard Heights –
Second) dated December 2, 2013, by CHP Salem-Orchard Heights OR Owner, LLC and
CHP Salem-Orchard Heights OR Tenant Corp., to First American Title Insurance
Company for the benefit of The Prudential Insurance Company of America.

The following guaranties of lease agreements were not filed as exhibits to this
annual report on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation
S-K.

 

  1. Guaranty of Lease dated as of December 19, 2012, made by each of James L.
Thares, Brian J. Morgan, William J. Schaefbauer II and Mark W. McNeary
(Guarantors) and TSMM Management, LLC (Tenant) for the benefit of CHT Lima OH
Senior Living, LLC (Landlord)

 

  2. Guaranty of Lease dated as of December 19, 2012, made by each of James L.
Thares, Brian J. Morgan, William J. Schaefbauer II and Mark W. McNeary
(Guarantors) and TSMM Management, LLC (Tenant) for the benefit of CHT Council
Bluffs IA Senior Living, LLC (Landlord)

 

  3. Guaranty of Lease dated as of December 19, 2012 made by each of James L.
Thares, Brian J. Morgan, William J. Schaefbauer II and Mark W. McNeary
(Guarantors) and TSMM Management, LLC (Tenant) for the benefit of CHT Decatur IL
Senior Living, LLC (Landlord)

 

  4. Guaranty of Lease dated as of December 19, 2012, made by each of James L.
Thares, Brian J. Morgan, William J. Schaefbauer II and Mark W. McNeary
(Guarantors) and TSMM Management, LLC (Tenant) for the benefit of CHT Aberdeen
SD Senior Living, LLC (Landlord)

 

9



--------------------------------------------------------------------------------

The following recourse liabilities guaranties were not filed as exhibits
pursuant to this annual report on Form 10-K pursuant to Instruction 2 of
Item 601 of Regulation S-K.

 

  1. Recourse Liabilities Guaranty (Curry House) dated December 21, 2012, given
by CNL Healthcare Trust, Inc. f/b/o The Prudential Insurance Company of America.

 

  2. Recourse Liabilities Guaranty (Symphony Manor) dated December 21, 2012,
given by CNL Healthcare Trust, Inc. f/b/o The Prudential Insurance Company of
America.

 

  3. Recourse Liabilities Guaranty (Woodholme Gardens) dated December 21, 2012,
given by CNL Healthcare Trust, Inc. f/b/o The Prudential Insurance Company of
America.

 

  4. Recourse Liabilities Guaranty (Tranquility at Fredericktowne) dated
December 21, 2012, given by CNL Healthcare Trust, Inc. f/b/o The Prudential
Insurance Company of America.

 

  5. Recourse Liabilities Guaranty (Cleveland Clinic Chestnut Commons) dated
August 16, 2013, executed by CNL Healthcare Properties, Inc. (CHP Chestnut
Commons OH MOB Owner, LLC) in favor of The Prudential Insurance Company of
America.

 

  6. Recourse Liabilities Guaranty (John C. Lincoln Medical Plaza I and II)
dated August 16, 2013, executed by CNL Healthcare Properties, Inc. in favor of
The Prudential Insurance Company of America.

 

  7. Recourse Liabilities Guaranty (Escondido Medical Arts Centre) dated
August 16, 2013, executed by CNL Healthcare Properties, Inc. in favor of The
Prudential Insurance Company of America.

 

  8. Recourse Liabilities Guaranty (North Mountain Medical Plaza) dated
August 16, 2013, executed by CNL Healthcare Properties, Inc. favor of The
Prudential Insurance Company of America.

 

  9. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Medford-Arbor Place OR Owner, LLC and CHP Medford-Arbor
Place OR Tenant Corp.

 

  10. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Beaverton OR Owner, LLC and CHP Beaverton OR Tenant Corp.

 

  11. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Billings MT Owner, LLC and CHP Billings MT Tenant Corp.

 

  12. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Boise ID Owner, LLC and CHP Boise ID Tenant Corp.

 

  13. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Tillamook-Five Rivers OR Owner, LLC and CHP Tillamook-Five
Rivers OR Tenant Corp.

 

  14. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Bend-High Desert OR Owner, LLC and CHP Bend-High Desert OR
Tenant Corp.

 

10



--------------------------------------------------------------------------------

  15. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Idaho Falls ID Owner, LLC and CHP Idaho Falls ID Tenant
Corp.

 

  16. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Salem-Orchard Heights OR Owner, LLC and CHP Salem-Orchard
Heights OR Tenant Corp.

 

  17. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Tualatin-Riverwood OR Owner, LLC and CHP Tualatin-Riverwood
OR Tenant Corp.

 

  18. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Salem-Southern Hills OR Owner, LLC and CHP Salem-Southern
Hills OR Tenant Corp.

 

  19. Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Sparks NV Owner, LLC and CHP Sparks NV Tenant Corp.

The following non-recourse obligations were not filed as exhibits to this annual
report on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation S-K.

 

  1. Guaranty of Non-Recourse Obligations dated as of August 31, 2012, given by
CNL Healthcare Trust, Inc. f/b/o Keycorp Real Estate Capital Markets, Inc.

 

  2. Guaranty of Non-Recourse Obligations dated as of August 31, 2012, given by
CNL Healthcare Trust, Inc. f/b/o Keycorp Real Estate Capital Markets, Inc.

 

  3. Guaranty of Non-Recourse Obligations dated as of August 31, 2012, given by
CNL Healthcare Trust, Inc. f/b/o Keycorp Real Estate Capital Markets, Inc.

 

  4. Guaranty of Non-Recourse Obligations dated as of August 31, 2012, given by
CNL Healthcare Trust, Inc. f/b/o Keycorp Real Estate Capital Markets, Inc.

The following assignment of leases and rents has not been filed as exhibits to
this annual report on Form 10-K pursuant to Instruction 2 of Item 601 of
Regulation S-K.

 

  1. Assignment of Leases and Rents – Project Commonly Known as “Primrose
Retirement Community of Lima” dated August 19, 2013 executed by CHT Lima OH
Senior Living, LLC in favor of Keybank National Association, as Agent.

The following supplemental guaranty agreements have not been filed as exhibits
to this annual report on Form 10-K pursuant to Instruction 2 of Item 601 of
Regulation S-K.

 

  1. Supplemental Guaranty (Cleveland Clinic Chestnut Commons) dated August 16,
2013, executed by CHP Chestnut Commons OH MOB Owner, LLC in favor of The
Prudential Insurance Company of America.

 

  2. Supplemental Guaranty (John C. Lincoln Medical Plaza I and II) dated
August 16, 2013, executed by CHP Lincoln Plaza AZ MOB Owner, LLC in favor of The
Prudential Insurance Company of America.

 

11



--------------------------------------------------------------------------------

  3. Supplemental Guaranty (Escondido Medical Arts Centre) dated August 16,
2013, executed by CHP Escondido CA MOB Owner, LLC in favor of The Prudential
Insurance Company of America.

 

  4. Supplemental Guaranty (North Mountain Medical Plaza) dated August 16, 2013,
executed by CHP North Mountain AZ MOB Owner, LLC in favor of The Prudential
Insurance Company of America.

 

  5. Supplemental Guaranty executed December 2, 2013, by CHP Medford-Arbor Place
OR Owner, LLC and CHP Medford-Arbor Place OR Tenant Corp. to The Prudential
Insurance Company of America.

 

  6. Supplemental Guaranty executed December 2, 2013, by CHP Beaverton OR Owner,
LLC and CHP Beaverton OR Tenant Corp. to The Prudential Insurance Company of
America.

 

  7. Supplemental Guaranty executed December 2, 2013, by CHP Tualatin-Riverwood
OR Owner, LLC and CHP Tualatin-Riverwood OR Tenant Corp. to The Prudential
Insurance Company of America.

 

  8. Supplemental Guaranty executed December 2, 2013, by CHP Billings MT Owner,
LLC and CHP Billings MT Tenant Corp. to The Prudential Insurance Company of
America.

 

  9. Supplemental Guaranty executed December 2, 2013, by CHP Boise ID Owner, LLC
and CHP Boise ID Tenant Corp. to The Prudential Insurance Company of America.

 

  10. Supplemental Guaranty executed December 2, 2013, by CHP Tillamook-Five
Rivers OR Owner, LLC and CHP Tillamook-Five Rivers OR Tenant Corp. to The
Prudential Insurance Company of America.

 

  11. Supplemental Guaranty executed December 2, 2013, by CHP Bend-High Desert
OR Owner, LLC and CHP Bend-High Desert OR Tenant Corp. to The Prudential
Insurance Company of America.

 

  12. Supplemental Guaranty executed December 2, 2013, by CHP Idaho Falls ID
Owner, LLC and CHP Idaho Falls ID Tenant Corp. to The Prudential Insurance
Company of America.

 

  13. Supplemental Guaranty executed December 2, 2013, by CHP Salem-Orchard
Heights OR Owner, LLC and CHP Salem-Orchard Heights OR Tenant Corp. to The
Prudential Insurance Company of America.

 

  14. Supplemental Guaranty executed December 2, 2013, by CHP Salem-Southern
Hills OR Owner, LLC and CHP Salem-Southern Hills OR Tenant Corp. to The
Prudential Insurance Company of America.

 

  15. Supplemental Guaranty executed December 2, 2013, by CHP Sparks NV Owner,
LLC and CHP Sparks NV Tenant Corp. to The Prudential Insurance Company of
America.

 

12



--------------------------------------------------------------------------------

The following purchase and sale agreements have not been filed as an exhibit to
this annual report on Form 10-K pursuant to Instruction 2 of Item 601 of
Regulation S-K.

 

  1. Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Medford LLC and CHP Partners, LP.

 

  2. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Auburn Assisted Living LLC and CHP Partners, LP.

 

  3. Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Beaverton LLC and CHP Partners, LP.

 

  4. Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Billings LLC and CHP Partners, LP.

 

  5. Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Boise LLC and CHP Partners, LP.

 

  6. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Albany Assisted Living, LLC (DBA Cambridge Terrace) and CHP Partners, LP.

 

  7. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Sandy Assisted Living LLC (DBA Cascadia Village) and CHP Partners, LP.

 

  8. Purchase and Sale Agreement dated as of August 21, 2013 by and between Five
Rivers Assisted Living & Retirement Community, LLC and CHP Partners, LP.

 

  9. Purchase and Sale Agreement dated as of August 21, 2013 by and between
JILAR Cottages L.L.C. and CHP Partners, LP.

 

  10. Purchase and Sale Agreement dated as of August 21, 2013 by and between
JILAR Enterprises L.L.C. and CHP Partners, LP.

 

  11. Purchase and Sale Agreement dated as of August 21, 2013 by and between
MWSH Bend LLC and CHP Partners, LP.

 

  12. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Gresham Assisted Living LLC and CHP Partners, LP.

 

  13. Purchase and Sale Agreement dated as of August 21, 2013 by and between
MWSH Idaho Falls LLC and CHP Partners, LP.

 

  14. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Longview Monticello, LLC and CHP Partners, LP.

 

  15. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Roseburg Assisted Living LLC (DBA Oak Park Assisted Living Community) and CHP
Partners, LP.

 

  16. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Orchard Heights Senior Community, LLC and CHP Partners, LP.

 

  17. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Tualatin Assisted Living LLC (DBA Riverwood Assisted Living Residence) and CHP
Partners, LP.

 

13



--------------------------------------------------------------------------------

  18. Purchase and Sale Agreement dated as of August 21, 2013 by and between
MWSH Yelm LLC and CHP Partners, LP.

 

  19. Purchase and Sale Agreement dated as of August 21, 2013 by and between
Southern Hills Assisted Living Community, LLC and CHP Partners, LP.

 

  20. Purchase and Sale Agreement dated as of August 21, 2013 by and between
MWSH Sparks LLC and CHP Partners, LP.

 

  21. Purchase and Sale Agreement dated as of August 21, 2013 by and between
West Hills Assisted Living Community LLC and CHP Partners, LP.

 

14